Detailed Action


The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 
This office action is a response to an application and arguments filed on 12/18/2020.
Claims 1, 4-8, 11-14, and 21-31 are pending; Claims 1, 8, and 25 have been amended.

Response to Applicant’s Arguments 

Applicant argues the cited references do not disclose using a tracking table, which indicates a service condition of the first communication interface for multiple mobile devices in the geographical area, wherein each entry comprises at least an identifier of the mobile device and an indication of a location of the mobile device. The present application discloses techniques to improve user call quality and to allow service providers to determine whether a service outage exists in a geographical area. The Applicant herein amends the independent claims to recite, in part: 

wherein the tracking table comprises entries indicating a service condition of the first communication interface for multiple mobile devices in the geographical area, wherein each entry comprises at least an identifier of the mobile device and an indication of a location of the mobile device, in response to determining that (1) the service interruption exists in the geographical area based on the tracking table,...
Applicant argues that the CQI table as taught in the cited portions of Pi is fundamentally different than the tracking table recited in the pending claims, in which "each entry comprises at least an identifier of the mobile device and an indication of a location of the mobile device." 	

Examiner cites Azogui United States Patent Application 20180091202 who teaches in  ¶[0020] FIG. 11 shows a stored table [i.e. tracking table]  comprising location, corresponding heading, corresponding beamforming settings, corresponding quality, and corresponding time.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims  1, 4-8, 11-14, and 21-31 are rejected under 35 U.S.C. 103 as being unpatentable over Kaushik United States Patent Application 20170289885 in view of Khawam United States Patent Application 20170374594 and in further view of El-Hennawey United States Patent Application 20040071084 and in further view of Pi United States Patent Application 20090163142.  Azogui 20180091202
In regards to Claims 1, 8, and 25, Kaushik teaches of a method for improving call quality at a mobile device comprising of receiving, from a mobile device having multiple communication interfaces, a request to test call quality of a first communication interface of the mobile device by a network server;  ¶ [0005]  The above-mentioned shortcomings are addressed by the present disclosure of a hand-off control system for handing-off calls from a cellular network to a data network.  i.e. multiple communication interfaces, AND  ¶ [0006] In one embodiment, a hand-off controller detects a hand-off condition (e.g., hand-off request, potential/predicted hand-off request) and, in response, initiates a test call AND . ¶[0004] test VoIP calls

obtaining, by the network server in response to the received request, an audio sample from a real-time telephone call placed to a recipient selected by a user of the mobile device via the first communication interface;¶ [0039] Responsive to detecting a hand-off condition (step 410), a test call is initiated over a data network to determine network conditions (step 420). Test call data is compare to a pre-determined threshold conditions (step 430). If real-time network conditions meet pre-determined threshold conditions, a hand-off is allowed (step 450). If real-time network conditions to not meet pre-determined conditions, a hand-off may be precluded (sate 460).
Kaushik does not disclose, but Khawam teaches determining, by the network server, upon determining that there is no service interruption, a quality metric of the first communication interface in part based on the received audio sample; in response to determining that (1) the ¶ [0051] The popup window may alert the user of communication device 12 of the QoS score determined for the default Wi-Fi network 16. In addition, the popup window may recommend use of either the default Wi-Fi network 16 or radio network 18 for a current call session. Further, the popup window may allow the user to select the recommended network or to override the recommendation and select another network (e.g., by clicking on a corresponding virtual button). 
 It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to modify Kaushik.  
 One would have been motivated to modify Kaushik in this manner so that a user would have the discretion to select a preferred network based on measurements.	
Kaushik modified does not disclose, but El-Hennawey teaches of obtaining audio samples without initiating an additional sample call; ¶ [0008] Provided is a method of evaluating voice quality on an active call by sending test packets over a connection between the call parties in a non-intrusive manner.
It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to modify Kaushik.  
 One would have been motivated to modify Kaushik in this manner so that a real time audio testing can be made with real time audio data.
Kaushik discloses the invention substantially as recited above. It may be obvious by one skilled in the art to further modify Kaushik so as to determine by the network server based on a tracking table, whether a service interruption exists with respect to the first communication interface in a geographical area in which the mobile device is located, where the tracking table 
Azogui in the same field of endeavor teaches in ¶[0020] FIG. 11 shows a stored table comprising location, corresponding heading, corresponding beamforming settings, corresponding quality, and corresponding time.
 It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Kaushik so that channel conditions of individual UEs can be tracked in a table which can be used to gauge the call quality at a mobile device
In regards to Claims 5, 12, and 27, Kaushik does not disclose, but Khawam teaches where the notification is presented on an interface of the mobile device after (a) being transmitted to an application installed on the mobile device or (b) being transmitted to the mobile device via a push server using a push token; ¶ [0051] FIG. 5 illustrates an example GUI 500, which may be shown on display 26 of communication device 12 (referring to FIG. 2) and that include features corresponding to some of the method steps described above and shown in FIG. 4. As can be seen in FIG. 5, GUI 500 may include a popup window shown in connection with steps 455-465. The popup window may alert the user of communication device 12 of the QoS score determined for the default Wi-Fi network 16.
It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to modify Kaushik.  
 One would have been motivated to modify Kaushik in this manner so that a user would have an interface alert where the user can select a preferred network.	
In regards to Claims 6 13, and 28, Kaushik teaches where the predetermined threshold is specified by a telecommunications service provider or an Original Equipment Manufacturer (OEM). ¶ [0039] Responsive to detecting a hand-off condition (step 410), a test call is initiated over a data network to determine network conditions (step 420).  Test call data is compare dot pre-determined threshold conditions (step 430).  If real-time network conditions meet pre-determined threshold conditions, a hand-off is allowed (step 450).  If real-time network conditions to not meet pre-determined conditions, a hand-off may be precluded.
In regards to Claims 7, 14, and 29, Kaushik teaches where the transmitted notification causes the mobile device to (a) present a user-selectable option to switch the mobile device from the first communication interface to the second communication interface or (b) automatically switch the mobile device from the first communication interface to the second communication interface; ¶ [0039] Responsive to detecting a hand-off condition (step 410), a test call is initiated over a data network to determine network conditions (step 420). Test call data is compare to a pre-determined threshold conditions (step 430). If real-time network conditions meet pre-determined threshold conditions, a hand-off is allowed (step 450). If real-time network conditions to not meet pre-determined conditions, a hand-off may be precluded (sate 460).
In regards to Claims 21, 23, and 30, Kaushik teaches of updating the table of entries based on the determined quality metric of the first communication interface; [0006] In general, according to one embodiment, a method of determining a quality level of a packet-based network includes receiving, in a monitoring device communicatively coupled to data network, packets containing streaming data. One or more quality of service parameters associated with the received packets are derived. The derived one or more quality of service parameters are communicated to control operation of a switch.
In regards to Claims 22, 24, and 31, Kaushik teaches where the first communication interface includes 4G communications functionality, and the second communication interface includes WiFi communications functionality; ¶[0019] Wireless components preferably use communication protocols such as IEEE 802.11 n and IEEE 802.11 ac wave 2, in addition to other protocols such as other IEEE 802.11s, IEEE 802.3, Bluetooth, 3G and 4G. The enterprise network can serve, for example, a business enterprise, a hospital or system of hospital, school, building, a private network, or the like.
Claims 4, 11, and 26, are rejected under 35 U.S.C. 103 as being unpatentable over  Kaushik United States Patent Application 20170289885 in view of  Khawam United States Patent Application .
In regards to Claims 4, 11, and 26, Kaushik modified does not disclose but Assem teaches where the call quality metric is a Mean Opinion Score (MOS) and further wherein the MOS is generated by a Perceptual Objective Listening Quality Analysis (POLQA) algorithm; ¶ [0015]]  The one or more exemplary embodiments described herein provide an enhancement to monitoring the quality of live ongoing calls. In particular, a two-stage algorithmic analysis is carried out during a VoIP call between two locations over a communications network. In the area of VoIP, for example, call quality can be measured using either on-line, non-intrusive measurement algorithms (e.g., E-model) or off-line, intrusive measurement algorithms (e.g., POLQA) for the purpose of, among other things, estimating a metric (e.g., MOS) for evaluating call quality over data networks.
It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to modify Kaushik.
One would have been motivated to modify Kaushik in this manner so that call quality metric can be determined in a reliable and accurate manner.	
FINAL ACTION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Conclusion; 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY BARON whose telephone number is (571)270-1748.  The examiner can normally 
 Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on 571 272 3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/HENRY BARON/Examiner, Art Unit 2462                                                                                                                                                                                                        
/YEMANE MESFIN/Supervisory Patent Examiner, Art Unit 2462